PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4625


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ROBERT PADGETT, a/k/a Snoop,

                Defendant - Appellant.



                            No. 14-4627


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ROBERT PADGETT, a/k/a Snoop,

                Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington and Charleston. Irene
C. Berger, District Judge. (3:98-cr-00048-3; 2:09-cr-00160-1)


Argued:   May 13, 2015                     Decided:   June 9, 2015


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.
Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Shedd and Judge Diaz joined.


ARGUED: Carl E. Hostler, PRIM LAW FIRM, PLLC, Hurricane, West
Virginia, for Appellant.    Candace Haley Bunn, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.
ON BRIEF: R. Booth Goodwin II, United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.




                               2
DIANA GRIBBON MOTZ, Circuit Judge:

       The   district        court     revoked    Robert       L.     Padgett’s      two

concurrent    terms     of    supervised       release   and    sentenced      him    to

consecutive terms of imprisonment, followed by new concurrent

terms   of   supervised       release.         Padgett   appeals,      and    for    the

reasons that follow, we affirm.



                                          I.

       These consolidated cases boast a lengthy procedural history

that we summarize briefly.              In 1998, Padgett was convicted of

conspiracy to distribute and possess with intent to distribute

cocaine base, in violation of 21 U.S.C. § 846.                       In 2009, he was

again convicted, this time for attempted escape from custody in

violation of 18 U.S.C. § 751(a).                 Padgett’s sentence for each

conviction included a term of supervised release.                           In January

2013, the district court revoked Padgett’s supervised release in

both cases in a consolidated order not at issue in this appeal.

The court then sentenced Padgett to two days in prison, followed

once again by two concurrent terms of supervised release.                             In

July 2014, the court again revoked his supervised release in

both    cases.    This        second    revocation       --    and    the    resultant

sentences -- provide the basis for this appeal.

       In petitioning the court to order this second revocation,

the Government alleged four violations of the terms of Padgett’s

                                          3
supervised    release:         possession         of   a   firearm,          two   counts    of

battery, and possession of a switchblade knife.                                Following an

evidentiary       hearing,      the     district           court        found      that     the

Government had proven, by a preponderance of the evidence, that

Padgett possessed a firearm, committed one count of battery, and

possessed a switchblade knife.                   Based on these violations, the

court revoked Padgett’s supervised release in both cases.                                   The

court then sentenced Padgett to consecutive terms of ten months

and fourteen months in prison, followed by concurrent terms of

twenty-four and twenty months of supervised release.                                 Padgett

noted a timely appeal.



                                            II.

       Padgett    maintains     that        the    district        court        “abused     its

discretion”      when    it   made    one    of    the     findings          underlying     its

decision to revoke his release.                   Appellant’s Br. 2.                We heard

argument in this case to clarify our standard of review for such

findings.        We review a district court’s ultimate decision to

revoke a defendant’s supervised release for abuse of discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

But,   like   our   sister     circuits,          we   review      a    district     court’s

factual findings underlying a revocation for clear error.                                   See

United States v. Preacely, 702 F.3d 373, 375-76 (7th Cir. 2012);

United   States     v.    Oquendo-Rivera,          586 F.3d 63,    67   (1st   Cir.

                                             4
2009).     Of course, reliance on a clearly erroneous material fact

itself constitutes an abuse of discretion.                    See United States v.

Zayyad, 741 F.3d 452, 458 (4th Cir. 2014).

       We will not disturb a district court’s revocation sentence

unless it falls outside the statutory maximum or is otherwise

“plainly unreasonable.”          United States v. Crudup, 461 F.3d 433,

437    (4th     Cir.   2006).       Only       if    a     revocation     sentence   is

unreasonable must we assess whether it is plainly so.                           United

States    v.    Moulden,   478 F.3d 652,     656     (4th   Cir.   2007).      In

determining whether a revocation sentence is unreasonable, we

strike “a more deferential appellate posture” than we do when

reviewing original sentences.           Id. (internal quotation marks and

citation       omitted).    Nonetheless,            “the    [same]   procedural      and

substantive considerations” that guide “our review of original

sentences” inform our review of revocation sentences as well.

Crudup, 461 F.3d at 438.            The sentencing court “must consider”

both the policy statements and the applicable policy statement

range found in Chapter 7 of the Sentencing Guidelines manual, as

well     as     “the   applicable     [18       U.S.C.]       § 3553(a)      factors.”

Moulden, 478 F.3d at 656; see also United States v. Webb, 738
F.3d 638, 641 (4th Cir. 2013).                  A sentence within the policy

statement range is “presumed reasonable,” Webb, 738 F.3d at 642,

though “the sentencing court retains broad discretion to . . .



                                           5
impose     a    term   of   imprisonment       up   to    the   statutory    maximum,”

Moulden, 478 F.3d at 657.



                                        III.

      Padgett challenges only the district court’s finding that

he possessed a firearm and its imposition of what he contends is

a   plainly      unreasonable     revocation        sentence.         Both   arguments

fail.

                                         A.

      At       the   revocation   hearing,      the      Government    offered    three

witnesses to support the firearm allegation.                     First, Deputy J.W.

Eary testified that, while on patrol, he heard five gun shots

fired in rapid succession.             He then received a call directing

him to Sheer Fantasy, where Padgett worked, to investigate a

possible shooting.           Witnesses at Sheer Fantasy reported that the

shots had been fired by a black male, dressed in black clothing.

Shortly        thereafter,    nearby   officers          apprehended      Padgett,   who

matched        the   witnesses’   description,           and    located    five   shell

casings less than a block from Sheer Fantasy.                         Second, Melanie

Curnutte testified that she witnessed an altercation between two

men in the Sheer Fantasy parking lot on the night in question.

One of the men, whom she recognized as Padgett, fired five shots

in the area where the shell casings had been found.                           Finally,

Nicole McEwan, a forensic analyst and qualified gunshot residue

                                           6
expert,    testified      that       residue      samples       taken   from    Padgett’s

hands    and    face    on     the    night       he    was     apprehended     contained

particles consistent with gunshot residue.                         McEwan offered her

expert opinion that Padgett had either discharged a firearm or

come into contact with an environment where gunshot residue was

present.

        Padgett’s counsel cross-examined each of the Government’s

witnesses, eliciting testimony from McEwan that gunshot residue

could be transferred by means other than discharging a firearm.

The defense then offered a single witness -- Jessica Johnson,

Padgett’s girlfriend at the time.                       Johnson testified that she

too heard five gunshots that night, but that she was inside her

home at the time, with Padgett.

        On the basis of all this evidence, the district court found

that    the    Government      had     proven,         by   a   preponderance     of   the

evidence, that Padgett had possessed a firearm.                           This standard

requires only that “the existence of a fact” be “more probable

than its nonexistence.”              United States v. Manigan, 592 F.3d 621,

631    (4th    Cir.    2010)    (internal         quotation       marks   and   citation

omitted).       The court did not clearly err in finding Padgett

possessed a firearm, and so revocation of his supervised release

was not an abuse of discretion.




                                              7
                                          B.

       The    district    court    also   imposed      a   reasonable      revocation

sentence.       Though the court did not cite to Chapter 7 of the

Guidelines or to § 3553(a), the factors it relied on closely

track the language of both.               This “provide[s us] a sufficient

explanation so that we may effectively review the reasonableness

of the sentence” imposed.          Moulden, 478 F.3d at 657.

       Such    review     leaves   little      doubt   here.       The    consecutive

terms of ten and fourteen months’ imprisonment (Padgett does not

challenge the new terms of supervised release) fall within the

policy statement ranges and so are “presumed reasonable.”                       Webb,
738 F.3d at 642.           And though the combined term of twenty-four

months represents the maximum in-range sentence, the district

court had ample reason to eschew leniency here.                           Padgett had

violated      the    terms    of   his    supervised       release    once    before,

squandering         the   second   chance       afforded     him     by    committing

multiple serious violations of his supervision.                      A top-of-the-

range sentence falls well within the “broad” zone of discretion

sentencing courts enjoy in this context.                    Crudup, 461 F.3d at

440.

       Padgett’s attempts to suggest otherwise are unconvincing.

He characterizes the sentence as “excessive,” but only after

assuming        away         the    possession-of-a-firearm                violation.

Appellant’s Br. 11.            Of course, this is unavailing.                We have

                                           8
held that the district court’s finding of that violation was not

clear error.

     Upon    revoking     Padgett’s    supervised       release,    the   district

court    correctly        calculated    the     policy      statement       range,

considered      the    appropriate     factors      under      Chapter      7   and

§ 3553(a),      and   sentenced    Padgett    to    a   term   of   imprisonment

within   that    range.      The   result     was   a   reasonable    revocation

sentence that we decline to overturn on appeal.



                                       IV.

     For the foregoing reasons, the judgment of the district

court is

                                                                          AFFIRMED.




                                        9